Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1-16 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “the plurality of conductive members functions as spacers for providing an air layer between the first conductor ground plane and the second conductor ground plane, wherein the conductive member adjacent to at least two or more patch antennas, among the plurality of patch antennas, out of the plurality of conductive members, is disposed at a position equidistant from a center of each of the at least two or more patch antennas,  adjacent to one another.” 
Claims 3, 4 and 11 depend therefrom.
Regarding independent claim 2, patentability exists, at least in part, with the claimed features of “the plurality of conductive members functions as spacers for providing an air layer between the first conductor ground plane and the second conductor ground plane, wherein the conductive member adjacent to at least two or more patch antennas among the plurality of patch antennas, out of the plurality of conductive members, is disposed at a position equidistant from a center of each of the at least two or more patch antennas adjacent to each other, the array antenna device further comprising: a second dielectric substrate disposed between the first dielectric substrate and the second conductor ground plane in a case where the first conductor ground plane is provided on the front surface of the first dielectric substrate, the second dielectric substrate being disposed between the first conductor ground plane and the second conductor ground plane in a case where the first conductor ground plane 
Claims 5, 6, 9, 10 and 12-15 depend therefrom.
Regarding independent claim 7, patentability exists, at least in part, with the claimed features of “the plurality of conductive members functions as spacers for providing an air layer between the first conductor ground plane and the second conductor ground plane, wherein the conductive member adjacent to at least two or more patch antennas among the plurality of patch antennas, out of the plurality of conductive members, is disposed at a position equidistant from a center of each of the at least two or more patch antennas adjacent to each other, the array antenna device further comprising: a second dielectric substrate disposed on, of two planes of the second conductor ground plane, a plane opposite to the plane to which the plurality of conductive members is connected; a third conductor ground plane disposed on, of two planes of the second dielectric substrate, a plane opposite to the plane on which the second conductor ground plane is provided; a plurality of first and second striplines disposed inside the second dielectric substrate at positions facing the patch antennas individually; and a plurality of slots provided in the second conductor ground plane at positions facing the patch antennas individually, wherein each of the slots excites one of the patch antennas provided at an opposite position when power is fed from one of the first striplines and one of the second striplines.”

The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/HASAN ISLAM/Primary Examiner, Art Unit 2845